Citation Nr: 1728857	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-26 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI), to include residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2002 to October 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

In February 2013, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain a VA examination to determine the nature and etiology of any residuals of TBI.  The Board notes that the Veteran was scheduled for a VA examination in May 2016, but that he failed to report.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran failed without good cause to report for a scheduled VA examination in May 2016.

2. The Veteran's TBI and/or residuals of TBI did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.





CONCLUSION OF LAW

The criteria for service connection for TBI are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice in April 2009, prior to the initial adverse decision in this case.  The Veteran was additionally provided 38 U.S.C.A. § 5103(a)-compliant notices in November 2011 and March 2014.  Thus, VA has satisfied its duty to notify the appellant.  

The Board also finds the duty to assist requirements have been fulfilled.  The Veteran was afforded VA examinations in June 2011 and May 2012.  The June 2011 VA examiner found no indication in the service treatment records (STRs) that the Veteran suffered a head injury during service, but provided a positive nexus opinion based on the Veteran's lay statements as to several incidents of striking his head while service aboard an aircraft carrier.   The May 2012 VA examiner doubted that any head injury occurred during service that was serious enough to cause a TBI based on STRs silent as to any head injuries.  In a February 2013 Remand, the Board found both VA examinations unclear as to a diagnosis and etiology of symptoms of TBI.  Accordingly, the Board remanded the issue to the AOJ to obtain a new VA examination.  

The record reflects that the Veteran was scheduled for a VA examination in May 2016, however the Veteran failed to report for his examination and he did not provide a justification for his failure to report or otherwise indicate a willingness to appear for examination.  

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  At (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence. 

The Veteran's failure to attend the May 2016 VA examination without a showing of good cause constitutes a failure to cooperate in the development of his claim for service connection for TBI.  Therefore, the Board is to adjudicate the claim for service connection for TBI based on the evidence of record.  See 38 C.F.R. § 3.655 (2016).

Additionally, the Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  In January 2005, the Veteran submitted a copy of his service treatment records (STRs) from May 2002 through October 2004.  In May 2005, the Veteran Service Center issued a Formal Finding of Unavailability of Service Records memorandum.  Since the issuance of that memorandum, service personnel records have been associated with the claims file.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To the extent that TBI is an organic disease of the nervous system, service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including organic diseases of the nervous system, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2016).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Traumatic Brain Injury

The Veteran seeks service connection for a TBI with residuals that he asserts is related to his period of service.  Specifically, the Veteran asserts that his TBI and residuals thereof are related to multiple head injuries sustained while serving aboard the USS Abraham Lincoln.  

1. Factual Background

Initially, the Board notes that the Veteran's STRs appear incomplete as they do not contain either an enlistment or separation examination.  The available STRs are completely silent as to any complaint or treatment for a head injury during service.  The STRs do include a May 2002 record showing the Veteran reported falling five times during basic training due to a leg injury; however the record does not contain a report of a head injury.  An October 2002 USS Abraham Lincoln medical record noted that the Veteran tripped and fell onto his right knee resulting in a sprain, but no head injury was reported.  A July 2003 post-deployment health assessment shows the Veteran denied dizziness, fainting, light headedness, or difficulty remembering.  The Veteran also complained of low back pain and right flank pain while aboard the USS Abraham Lincoln in February 2004.  An October 2004 report of medical assessment shows that the Veteran reported that he received medical treatment and that he had not suffered from an injury or illness while on active duty for which he did not seek medical care. 

The Veteran underwent a VA TBI evaluation in June 2008.  The evaluation report noted no exposure to IEDs, RPGs, mortars or land combat.  The Veteran asserted that he slipped on the ship and was hit in his head by a hose that flew off and pushed his glasses into his forehead.  He further asserted that he lost consciousness for a few minutes and had to be shaken and woken up at which time he saw "black and stars."  A tandem gait test was noted as normal with his eyes open and loss of balance with his eyes closed.  The physician also noted severe impaired memory.  A single stance test was normal for ten seconds with increased sway afterwards.  A balance test was below normal for vestibular and visual scores.  The physician found the Veteran tested positive for TBI.  The physician also noted that the Veteran was positive for dizziness, loss of balance, visual disturbance, hearing difficulty, numbness or tingling on body, poor concentration, difficulty getting organized, fatigue, depression, insomnia, anxiety, irritability and being overwhelmed.  

In an April 2009 letter from MBL, a VA licensed clinical social worker (LCSW), the Veteran was noted to have been evaluated by the TBI clinic for which he received a positive screen test.  In a June 2010 letter, MBL again noted the Veteran had a positive TBI screen in 2008.  In addition, MBL opined that the Veteran's symptoms of TBI, hearing loss, PTSD, anxiety, depression and chronic pain were "more likely than not ... tied to military service aboard the aircraft carrier and repeated exposure to loud aircraft without proper hearing protection, and exposure to traumatic event of plane crashing and burned pilot, and duties aboard aircraft which changed this Veteran's life significantly"

During a June 2011 VA genitourinary examination, the Veteran reported several head injury events including the following: being hit by a hose with 150 PSI after which he was dazed, woken up by shipmates and seen by Navy medical; several unreported and untreated incidents of hitting his head on aircraft while working on the flight deck during night operations; and one incident of falling off stairs and hitting his head for which he did not seek medical treatment.  The Veteran also reported feeling constant dizziness and that if he closed his eyes he would fall over.  The Veteran further reported headaches once daily or every other day.  Cognitive symptoms included severe memory impairment, decreased attention, difficulty concentrating and difficulty with executive functions.  The examiner opined that "subjective residuals of TBI is as least as likely as not (50/50 probability) caused by or a result of intraservice events."  The examiner based his opinion on the Veteran's lay statements as to in-service head injuries.  Additionally, under the rationale section the examiner noted no objective STR data confirming the Veteran's head injury claims or any STR evidencing treatment such as notations of sutures or radiographs taken for evaluation.    

In a June 2011 informal conference report, the Veteran reported sustaining multiple head injuries in service while working on the flight deck and denied any head injury prior to or following active duty service.

A neuropsychological evaluation report was issued in November 2011.  The Veteran was evaluated for symptoms suspected as secondary to multiple TBIs sustained during active duty service.  The Veteran reported sustaining a number of blows to his head between 2002 and 2003, several of which were accompanied by loss of consciousness.  The number of head traumas sustained was reported between eight and ten and the Veteran reported losing consciousness for 45 minutes during one episode.  In addition, the Veteran reported that he did not seek medical care for most of his head injuries.  Upon examination, the physician found the Veteran's neuropsychological profile characterized by numerous areas of impairment ranging in severity from mild to profound with deficits identified as broad in scope.  Deficits identified included sensory-perception, motor, language and verbal cognition, processing speed, attention/working memory, immediate and delayed memory, executive skills, and psychological/emotional functioning.  The physician found that the pattern of deficits did not contain clear lateralizing or localizing neurologic findings, but rather more consistent with global diffuse brain dysfunction.  Additionally, the physician noted that the severity of impairments were greater than what might be expected "given the admittedly sketchy specifics of his history of injuries."  The head injuries reported by the Veteran were found sufficient to result in mild TBIs with the possibility of serial mild TBIs.  Moreover, the physician noted that multiple mild concussive brain injuries could have cumulative effects, and in some instances could lead to a progressive brain disorder referred to as chronic traumatic encephalopathy (CTE).  However, the physician was unable to state whether the Veteran manifested early symptoms for that condition.  Finally, the physician found that the neuropsychological impairments were greater than what one would expect from a simple concussive injury or even several simple concussive injuries.  The physician did find that some of the neuropsychological disorders could be attributable to longstanding depressive and mood disorders.  Some symptoms, such as balance and coordination, were found more frequently associated with TBI or late effects of a series of TBIs.  The report provided a diagnosis of late effects of intracranial injuries without mention of skull fracture.

In a December 2011 statement the Veteran asserted that prior to entering the Navy he passed all of his medical tests.  He further stated that he could not remember dates such as when he took his tests or when he tested positive for TBI and stated he was "losing his mind."  In addition, he stated that his memory was worsening and he could not focus anymore.

The Veteran underwent a VA examination in May 2012.  The examiner was asked to state whether or not the Veteran had a diagnosis for residuals of TBI.  The examiner opined that it was "less likely as not (less than 50/50 probability)" the Veteran had a TBI that was caused by or a result of intraservice events.  The examiner based this opinion on a lack of objective STR data confirming the Veteran's claims as to head injuries, including no record of being treated for being hit in the face with a hose at 150 lbs. PSI or a post-deployment assessment mentioning any of the claimed events or conditions.  The examiner noted the November 2011 neuropsychological test suggestive of TBIs; however the examiner further noted that the report found the Veteran's pattern of deficits did not contain clear lateralization or localizing neurologic findings and was more consistent with global diffuse brain dysfunction.  The examiner further noted that the neuropsychological testing report noted the severity of the Veteran's impairments were greater than what one would expect from a simple concussive injury or even several simple concussive injuries, suggestive of a much bigger event(s) than those asserted by the Veteran.  Due to the nature of safety concerns and redundant safety monitoring aboard aircraft carriers and aircraft, the examiner found it doubtful that any injury significant to produce even mild TBI would be allowed to go unchecked by supervisors or medical personnel.  Lastly, the examiner noted that between 2003 and 2011 there was much unaccounted for.  Therefore, based on a lack of objective data such as treatment records, the examiner opined that the Veteran did not have any significant event or repeated head or brain injury during service.  

An August 2012 VA neurology diagnostic study noted normal MRI and CT scan studies.  A normal EEG study was also reported and the neurologist found no evidence of neuronal dysfunction or epileptiform discharges.  An October 2012 VA medical record shows that the Veteran denied any head injury, syncope or seizures.  The Veteran also denied double vision or blurred vision.  The Veteran's head was noted as normocephalic and atraumatic.  

During a November 2012 Travel Board hearing the Veteran testified that he developed a TBI due to hitting his head on airplanes while working on the flight deck of an aircraft carrier.  He further testified that he was knocked down stairs and pushed through doors during drills and that he had lost consciousness.  In addition, he testified that he was treated at the infirmary for head injuries during service but was only given Aspirin and Tylenol and sent back to work.  He asserted that he first noticed balance problems when he would come ashore and walk into objects and that he had noticed those symptoms since service.  Lastly, when asked about his symptoms between separation from service and the 2011 examination, the Veteran stated that he could not remember the dates and could not remember half the things he was able to remember before, but that he was told he tested positive for TBI.

In a November 2013 statement, the Veteran claimed TBI as a residual to IED blasts while serving in Operation Iraqi Freedom and Operation Enduring Freedom.

2. Legal Analysis

As noted above, the Board recognizes that some of the Veteran's service records are missing; notably his enlistment and separation examinations.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.  

Based on a review of the evidence, the Board finds that service connection for TBI is not warranted.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board notes that the Veteran has variously been diagnosed as having a positive TBI evaluation, subjective residuals of TBI, brain syndrome, and late effects of intracranial injuries without mention of skull fracture.  Accordingly, providing the Veteran with the benefit-of- the-doubt, the Board finds that it is not in dispute that the Veteran currently receives treatment for, and has a diagnosis of a TBI.  Therefore there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.

The Board notes that the Veteran provided STRs during his period of service aboard the USS Abraham Lincoln.  The Board finds that these records appear complete as to this period of service and the Veteran has not claimed otherwise.  A review of the STRs during the Veteran's period of service aboard the USS Abraham Lincoln reveals no indication of an incident involving a head injury.  As noted above, the Veteran reported several incidents of falling during service, however these incidents involved treatment for lower extremity injuries and no mention of head injuries are contained in those records.  In addition, the Veteran's service records include an October 2004 report of medical assessment in which the Veteran acknowledged that he had not suffered from an injury or illness while on active duty for which he did not seek medical care.  This assessment is dated less than two weeks prior to his discharge from service.

The Board recognizes the Veteran's lay statements linking the onset of his TBI to multiple head injuries while serving aboard the USS Abraham Lincoln.  However, the Veteran has also asserted developing a TBI as a residual to an IED blast during Operation Iraqi Freedom and Operation Enduring Freedom.  The Veteran's service personnel records show he was awarded the Global War on Terrorism Expeditionary Medal for service during Operation Iraqi Freedom; however neither the Veteran's service record nor his DD214 show participation in land combat.  Moreover, the Veteran did not report participation in land combat to the RO during the course of his claim for PTSD.  That claim was based on exposure to missiles fired from the USS Abraham Lincoln during Operation Iraqi Freedom.  Lastly, the Veteran's service personnel records do not indicate service in support of Operation Enduring Freedom, either aboard the USS Abraham Lincoln or on land.

The record also shows that the Veteran has provided differing accounts as to his head injuries during service.  During the June 2008 VA TBI evaluation the Veteran reported a head injury in which he lost consciousness for a few minutes.  During the June 2011 VA examination the Veteran reported head injures for which he did not seek medical treatment.  During a November 2011 VA neuropsychological evaluation he reported several head injuries resulting in loss of consciousness including one episode for which he lost consciousness for 45 minutes.  An October 2012 VA medical record reflects that the Veteran denied any head injury or loss of consciousness.  During the November 2012 Board hearing the Veteran testified that he sought treatment at the infirmary for head injuries that resulted in loss of consciousness.  Lastly, the Board notes that the Veteran has variously asserted having a poor memory.

Accordingly, the Board finds the Veteran an unreliable historian as to the nature of his asserted in-service head injuries, the onset of his TBI symptoms, or the tenure of his Naval service.  As such, the Board finds the Veteran's service records documenting his medical treatment while serving aboard the USS Abraham Lincoln the most probative evidence of record.  Such records do not show any complaints or treatment for a head injury let alone reports of incidents in which the Veteran lost consciousness.  Moreover, the Veteran's service records include an October 2004 report of medical assessment showing the Veteran reported that he had not suffered from an injury or illness while on active duty for which he did not seek medical care. 

The Board also finds that records of a head injury, especially one which would cause loss of consciousness for 45 minutes, would be expected to be associated with the Veteran's service treatment records given the seriousness of the alleged injuries.  The Board also notes that the Veteran received treated for other injuries and illness while aboard the USS Abraham Lincoln, such as a fall resulting in a leg injury.  As such, the Board finds it doubtful that treatment for head injuries resulting in loss of consciousness would go unreported.

Therefore, as the second element (in-service incurrence) is not demonstrated with respect to a head injury, the claim for service connection for TBI, or residuals thereof, must be denied.  As no in-service incurrence is shown, the Board need not address whether there is a causal relationship between the present disorder and service (third element).  

Consequently, service connection for TBI, to include residuals, on the basis that it became manifest in service and persisted, on a chronic disease presumptive basis (under 38 U.S.C.A. § 1112), is not warranted.  Although the Veteran is entitled to the benefit-of-the-doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a TBI, to include residuals.  The claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for TBI, to include residuals, is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


